Citation Nr: 0628007	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-19 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the head and neck, status post right neck dissection.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel




INTRODUCTION

The veteran served honorably on active duty from November 
1965 to November 1967.  Other service was terminated by a bad 
conduct discharge in January 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
squamous cell carcinoma of the head and neck of unknown 
primary, status post right neck dissection.  The veteran 
perfected an appeal of this issue.

The veteran submitted additional evidence in August 2006 for 
the Board's consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  Squamous cell carcinoma of the head and neck was not 
shown in service or within a year subsequent to service 
discharge, and is not shown to be related to the veteran's 
military service or to any incident therein.


CONCLUSION OF LAW

Squamous cell carcinoma of the head and neck was not incurred 
in, or aggravated by, active military service, and may not be 
presumed to have been so incurred, to include as a result of 
exposure to herbicides during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a September 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
and VA treatment records and examination reports.  The Board 
notes the veteran specifically asked that the request to the 
Social Security Administration for records be discontinued.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; 
service medical records; VA medical records and examination 
reports; and private medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a malignant tumor becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for certain 
disorders including respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e).

The term soft-tissue sarcoma includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other than 
chronic lymphocytic leukemia (CLL); abnormal sperm parameters 
and infertility; Parkinson's Disease and Parkinsonism; 
Amyotrophic Lateral Sclerosis (ALS); chronic persistent 
peripheral neuropathy; lipid and lipoprotein disorders; 
gastrointestinal and digestive disease including liver 
toxicity; immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and, 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27630 - 27641 (May 
20, 2003) (emphasis added); See also Notice, 67 Fed. Reg. 
42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 
2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. 
§ 1116(f).  The veteran's DD Form 214 confirms that he served 
in Vietnam during the specified period of time.  As such, he 
is presumed to have been exposed to herbicides during 
military service.  

The veteran asserts that the primary site of the squamous 
cell carcinoma is in his pulmonary tract, which would entitle 
him to the presumption listed in 38 C.F.R. § 3.309(e).  

VA treatment records from 2003 note the veteran presented in 
June 2003 for a golf-ball sized neck mass.  A right modified 
radical neck dissection was conducted in July 2003.  Biopsies 
revealed metastatic poorly differentiated squamous cell 
carcinoma of the right neck with no obvious primary lesion or 
other metastases.

In August 2005, a VA oncologist reviewed the evidence in the 
veteran's claims file, including the results of his June 2003 
dissection.  He noted that there was no radiological evidence 
of a primary site in the chest or head and neck area.  The VA 
oncologist concluded that the veteran is a chronic smoker and 
he suspected the primary site of the veteran's carcinoma 
could be somewhere in the aerodigestive tract.  

Conversely, in August 2006, K.D.H., D.O. (Dr. H) stated she 
has treated the veteran since July 2004, and that from the 
veteran's symptoms, clinical picture and the fact that the 
resection was squamous cell, she felt the veteran's primary 
carcinoma was more likely than not pulmonary in nature (lung, 
bronchus, larynx, or trachea).  She also noted October 2005 
x-rays which revealed that he had opacification of both 
apices on both lungs.  

The opinion of the VA oncologist was based on review of the 
veteran's entire claims file, including the VA treatment 
reports surrounding his cancer treatment.  These records 
included a July 2003 laryngeal video endostroboscopy which 
revealed no vocal cord pathology, and a chest x-ray that same 
month which revealed a midline trachea and no cardiopulmonary 
abnormality.  As this opinion was based on a review of the 
claims file, it is entitled to great probative weight.

The Board assigns less weight to the opinion by Dr. H, as she 
did not have access to the claims file, or the normal chest 
x-ray and laryngeal study in July 2003.  Additionally, Dr. H 
specializes in internal medicine and pediatrics, whereas the 
VA examiner is an oncologist, who has more extensive training 
and reviewed the claims file.  Moreover, subsequent VA 
treatment records continue to note that the site of the 
primary is unknown.  A January 2005 CT scan of the neck 
revealed post surgical changes, no lymphadenopathy, and 
increased interstitial markings at both lung apices, which 
the report noted were likely related to the previous 
radiation therapy.  Physical examination noted a normal 
mouth, oral pharynx, nasopharynx, and hypopharynx.  The 
larynx was well seen and normal including mobility of true 
vocal cords except for mild post radiation edema.  Thus, the 
pre-and post-surgical objective tests fail to support Dr. H's 
opinion, and less probative weight is afforded to her 
opinion.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

Finally, the Board notes that Mr. T.M., executive director of 
Dignity Hospice where the veteran is currently being cared 
for submitted an August 2006 letter.  Mr. T.M. indicated that 
he, and others on his staff, believe that the veteran's 
primary carcinoma is more likely than not respiratory in 
nature.  There is no evidence that Mr. T.M. has any medical 
or other specialized training.  Lay persons may relate 
symptoms they observed, but they may not render an opinion on 
matters which require medical knowledge, such as the 
underlying condition which is causing the symptoms observed.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
little weight is assigned to this opinion.

Further, squamous cell carcinoma of the head and neck is not 
one of the diseases specified at 38 C.F.R. § 3.309(e) for 
which presumptive service connection on the basis of Agent 
Orange exposure is warranted.  As noted above the primary 
site for the veteran's squamous cell carcinoma of the head 
and neck is unknown.  Accordingly, service connection cannot 
be granted on this basis.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

The veteran was discharged from his honorable period of 
active service in 1967, and his other period of service in 
1974.  The veteran's service medical records do not reveal 
any complaints, treatment or findings of any tumors of the 
head or neck or cancer of any kind.  The initial mention of 
the growth on his neck and subsequent cancer diagnosis was in 
2003, many years after his discharge from service.  

The competent medical evidence of record, including private 
and VA records related to the diagnosis and treatment of the 
veteran's squamous cell carcinoma of the head and neck, does 
not indicate that this condition is in any way directly 
related to his military service or Agent Orange exposure 
during service.  

Thus, the preponderance of the evidence is against the 
veteran's claim for service connection for squamous cell 
carcinoma of the head and neck.  There is no evidence showing 
that the condition arose during service or within the first 
year after he separated from service.  Rather, the evidence 
of record clearly shows that the veteran was first diagnosed 
in 2003, which is almost three decades after he last 
separated from service, and more since his honorable 
discharge.  Moreover, the preponderance of the evidence fails 
to support a finding that his cancer is linked to service, to 
include herbicide exposure.  Accordingly, service connection 
for squamous cell carcinoma of the head and neck must be 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the head and neck is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


